

EXHIBIT 10.1
 
FORFEITURE AGREEMENT
 
This FORFEITURE AGREEMENT (the “Agreement”) is made effective as of September
17, 2008, by and among KAL Energy, Inc., a Delaware corporation (the “Company”),
and ______, a __________ (the “Stockholder”).
 
RECITALS
 
A. The Stockholder is a holder of the Common Stock of the Company.
 
B. In order to allow the Company to issue shares of its Common Stock and options
to purchase shares of its Common Stock in order to attract and retain qualified
executive officers and directors, the Stockholder is willing to return to the
Company ____________ shares of Common Stock of the Company (the “Forfeited
Shares”).
 
C. As a stockholder of the Company, the Stockholder will receive various
benefits from the Company’s improved ability to issue shares and options in
connection with the transactions described above.
 
D. The Stockholder desires to return to the Company all of the Forfeited Shares
held by the Stockholder, subject to the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
promises of the parties, the parties agree as follows:
 
1. Forfeiture of the Forfeited Shares. Effective as of the date hereof, and for
the consideration described herein, the sufficiency of which is acknowledged by
the Stockholder, the Stockholder hereby forfeits and returns to the Company to
be held for reissue, and the Company hereby accepts, the Forfeited Shares of the
Stockholder, which Forfeited Shares shall be delivered free of any and all
liens, security interests, claims or encumbrances of any kind whatsoever, on the
terms and subject to the conditions set forth herein. The consummation of the
forfeiture of the Forfeited Shares shall be concurrent with the execution
hereof. The Company shall hold the Forfeited Shares for reissue in the manner
set forth in Recital B above and incorporated herein by reference.
 
2. Representations and Warranties of the Stockholders. The Stockholder
represents and warrants to the Company as follows:
 
(a) Title to Shares. The Stockholder is the record and beneficial owner of the
Forfeited Shares indicated as owned by the Stockholder in Recital A, and the
Forfeited Shares are conveyed to the Company hereunder, free and clear of all
liens, claims, encumbrances, pledges, options and any other adverse interests,
restrictions on transfer or defects in title of any kind or nature whatsoever,
except for restrictions on transfer imposed by federal and state securities
laws.
 
(b) Legal Power. The Stockholder has the full legal right and authority to enter
into this Agreement, to forfeit and deliver the Forfeited Shares to the Company
and to consummate the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
(c) Enforceability, Conflicts. This Agreement is a legally binding agreement
that is enforceable against the Stockholder in accordance with its terms, and
the Stockholder’s execution and delivery of this Agreement and the performance
by the Stockholder of his or her obligations hereunder will not conflict with or
violate any other agreement or understanding, written or oral, to which the
Stockholder is a party or to which any of the Stockholder’s Forfeited Shares are
subject or bound.
 
(d) Informed Investment Decision. The Stockholder has been provided access to
and the opportunity to review all material financial and business records of the
Company, and to ask such questions of the officers of the Company, as necessary
to make a deliberate and informed decision as to whether to forfeit the
Forfeited Shares to the Company on the terms provided in this Agreement. The
Stockholder has such knowledge and experience in financial or business matters
and with respect to the Company’s business, financial condition, operating
results and prospects that the Stockholder is capable of evaluating the merits
and risks of the forfeiture contemplated by this Agreement. Based on the
knowledge and experience of the Stockholder, the Stockholder has reviewed the
merits and risks of the transaction contemplated by this Agreement, and, where
necessary, has reviewed all material information made available to the
Stockholder. The Stockholder has been advised to, and given the opportunity to,
consult with counsel of the Stockholder’s own choosing with respect to this
Agreement and has not relied upon counsel for the Company in connection with
this Agreement.
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Stockholder as follows:
 
(a) Legal Power. The Company has the requisite legal power and authority to
enter into this Agreement and to carry out and perform its obligations under the
terms of this Agreement.
 
(b) Enforceability, Conflicts. This Agreement is a legally binding agreement
that is enforceable against the Company in accordance with its terms, and the
Company’s execution and delivery of this Agreement and the performance by the
Company of its obligations hereunder will not conflict with or violate any other
agreement or understanding, written or oral, to which the Company is a party or
to which any of its assets are subject or bound.
 
4. Miscellaneous.
 
(a) Entire Agreement; Amendment; Waiver. This Agreement is final and complete,
and embodies all of the agreements and understandings of the parties hereto with
respect to the subject matter hereof and supersedes all prior or contemporaneous
agreements or understandings, written or oral, with respect thereto. This
Agreement may not be amended or modified, except by a written instrument signed
by all of the parties affected thereby. No waiver of any right hereunder shall
be effective unless it is given in a written document or instrument signed by
the party waiving such right.
 
(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.
 
(c) Headings. The paragraph headings included herein are for convenience of
reference only and shall not be considered in, and shall not affect, the
interpretation or application of any of the provisions hereof.
 
(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which shall constitute one and the same agreement and, provided that each of
the parties hereto has executed and delivered at least one such counterpart,
this Agreement shall be effective even if all of the parties have not executed
the same counterpart of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(e) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.
 
(f) Severability. Any provision of this Agreement that is declared by a court of
competent jurisdiction to be illegal, unenforceable or invalid, shall be
ineffective to the extent of such illegality, unenforceability or invalidity,
but any such provision shall be enforced to the fullest extent possible to avoid
such illegality, unenforceability or invalidity, and each other provision of
this Agreement shall continue in full force and effect.
 
(g) Further Assurances. Each party agrees to execute all such other documents
and take all such other actions as are necessary or desirable to carry out the
provisions of this Agreement.
 
[Signatures Appear on Following Page]
 
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 
 

  COMPANY:       KAL Energy, Inc.         By:                       Name:      
      Its:            Date:                               STOCKHOLDER:        
Entity Name:            Entity Address:               Entity Address:          
    Entity Address:                     By:               Name:                
Its:                Date:       

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, _______________ hereby sells, assigns and transfers unto KAL
Energy, Inc., a Delaware corporation (the “Company”), ________________
(_________) shares of the Common Stock of the Company, standing in his, her or
its name on the books of said Company represented by Certificate No. ____
herewith and does hereby irrevocably constitute and appoint __________ his, her
or its attorney to transfer the said stock on the books of the within named
Company with full power of substitution in the premises.
 

    Date: September 17, 2008         [Name of Stockholder]

 
 
 

--------------------------------------------------------------------------------

 